AP-76936
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
December 31, 2014                                              Transmitted 12/31/2014 9:30:38 AM
                                                                 Accepted 12/31/2014 9:42:17 AM
                                                                                    ABEL ACOSTA
                              APPEAL NO. 76,936                                             CLERK
                      ___________________________________


                    IN THE COURT OF CRIMINAL APPEALS

                           FOR THE STATE OF TEXAS

                      ___________________________________


                    TERENCE TRAMAINE ANDRUS, Appellant

                                           Vs.

                        THE STATE OF TEXAS, Appellee.

                      ___________________________________

                       On Appellant’s Direct Appeal from the
              240th Judicial District Court, of Fort Bend County, Texas
                          Cause Number 09-DCR-051034.
               The Honorable Thomas R. Culver, III, Judge Presiding
                      ___________________________________

    APPELLANT’S NOTICE OF APPEARANCE FOR ORAL ARGUMENT
               ___________________________________



  Cary M. Faden
  77 Sugar Creek Center Blvd., Suite 230
  Sugar Land, Texas 77478
  Telephone: (281) 491-6182
  Facsimile: (281) 491-0049
  Texas Bar No. 06768725
  E-MAIL: caryfaden@aol.com
  Attorney for Appellant
      NOW COMES APPELLANT in the above-styled matter, and pursuant to this

Court’s Order of December 22, 2014, do hereby show the Court the following:

      1.    Appellant by and through his Attorney On Direct Appeal, CARY M.

            FADEN, will appear at oral argument, set by the Court for February 5,

            2015, at the University of Texas-El Paso Campus, at 9:00 a.m.

      2.    Time permitting, Appellant will be arguing these points:

            POINT OF ERROR ONE

      THE TRIAL COURT REVERSIBLY ERRED AND ABUSED ITS
      DISCRETION IN DENYING APPELLANT’S MOTION TO
      SUPPRESS.

            POINT OF ERROR THREE

      THE TRIAL COURT REVERSIBLY ERRED BY ALLOWING THE
      STATE TO STRIKE JUROR NUMBER TWO (2) IN VIOLATION OF
      BATSON V. KENTUCKY.

            POINT OF ERROR FOUR

      THE TRIAL COURT REVERSIBLY ERRED BY ALLOWING THE
      STATE TO STRIKE JUROR NUMBER EIGHTEEN (18) IN
      VIOLATION OF BATSON V. KENTUCKY.

            POINT OF ERROR FIVE

      THE TRIAL COURT REVERSIBLY ERRED BY ALLOWING THE
      STATE TO STRIKE JUROR NUMBER TWENTY-FIVE (25) IN
      VIOLATION OF BATSON V. KENTUCKY.

            POINT OF ERROR TWELVE

      APPELLANT’S CONTENDS HIS TRIAL COUNSEL WAS
INEFFECTIVE DEPRIVING HIM OF HIS RIGHT TO A FAIR TRIAL
AS GUARANTEED BY THE SIXTH AMENDMENT TO THE
UNITED STATES CONSTITUTION.

TRIAL COUNSEL’S INVESTIGATION OF A POTENTIAL
MITIGATION DEFENSE WAS DEFICIENT; ALTHOUGH A
MITIGATION EXPERT WAS RETAINED SAID MITIGATION
EXPERT WITHDREW PRIOR TO TRIAL AND NO OTHER WAS
RETAINED IN VIOLATION OF THE ABA GUIDELINES,
ESSENTIALLY THERE WAS NO INVESTIGATION OF THE
MITIGATION ISSUE.


                        Respectfully submitted,

                        /s/CARY M. FADEN
                         Cary M. Faden
                         SBN 06768725
                         Counsel for Appellant
                         77 Sugar Creek Center Blvd., Suite 230
                         Sugar Land, Texas 77478
                         Telephone: (281) 491-6182
                         Facsimile: (281) 491-0049
                         E-MAIL: caryfaden@aol.com
                        Attorney For Appellant
                         CERTIFICATE OF SERVICE

      In accordance with TEX. R. APP. P. 9.5, I Cary M. Faden, certify that a true

and correct copy of the foregoing Motion has been served, by hand delivery, and/or

by U.S. Mail, and/or by facsimile transmittal, to Terence Tramaine Andrus; to the

attorney for the State Of Texas, John F. Healey, Jr., District Attorney, Appellate

Division, 301 Jackson Street, Room 101, Richmond, Texas 77469 on this 31st day

of December, 2014.

                                     /s/ CARY M. FADEN
                                     Cary M. Faden